Citation Nr: 9930756	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  98-04 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to a compensable rating for residuals of a 
fracture of the left scapula.

Entitlement to a rating in excess of 10 percent for residuals 
of a laceration of the left third finger and thumb, and 
healed fractures of the left second, third, and fifth 
fingers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from September 1976 to July 
1980 and August 1981 to November 1995.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in January 1998 that granted service connection and 
a noncompensable evaluation for residuals of a fracture of 
the left scapula, and a 10 percent rating for residuals of a 
laceration of the left third finger and thumb, and healed 
fractures of the left second, third, and fifth fingers.


REMAND

The Department of Veterans Affairs (VA) has a duty to 
assist the appellant in the development of facts 
pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The United States 
Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist the appellant in obtaining and 
developing available facts and evidence to support his 
claim includes obtaining medical records to which he has 
referred and obtaining adequate VA examinations.  The 
Court also stated that the Board must make a 
determination as to the adequacy of the record.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990). 

The veteran has contended that he has numbness and a 
tingling sensation in his arm and fingers due to nerve 
damage in his left scapula.  The veteran's service 
medical records indicate that he sustained an axillary 
nerve injury in conjunction with his fractured left 
scapula.  The Board also notes that the report of x-ray 
findings concerning the left shoulder is somewhat 
confusing.  The clinical examiner described x-rays of 
the shoulder as showing a healed fracture; whereas the 
radiological report refers to normal x-ray findings of 
the right shoulder.  At this point, it is not clear that 
the x-rays were taken of the proper shoulder.  
Furthermore, the veteran has contended that he has pain 
and sensitivity in his thumb, and excess fatigability in 
his middle finger, which decreases the functional 
ability of his left hand and affects him in his 
employment.  A more complete neurologic and orthopedic 
examination of the relevant fingers on the veteran's 
left hand, in addition to another examination of the 
veteran's left scapula, is necessary prior to rendering 
a decision in this case.  Moreover, the veteran's 
contentions concerning the effect of the disability on 
his employment may be construed as a claim for extra-
schedular consideration; however, the RO has not 
considered the claim from that viewpoint.  

The Court held in DeLuca v. Brown, 8 Vet. App. 202 
(1995), that the provisions of the Rating Schedule do 
not subsume 38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based 
on greater limitation of motion due to pain on use, 
including during flare-ups.  In addition, the Court 
stressed that, because disability of the musculoskeletal 
system is primarily the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is 
essential that the examination on which ratings are 
based adequately portray the anatomical damage and the 
functional loss with respect to all these elements.  See 
38 C.F.R. §§ 4.40, 4.45.

Under the circumstances of this case, further 
development is required and the case is REMANDED for the 
following additional actions:  

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for symptoms related to his 
service-connected residuals of a fracture 
of the left scapula, or residuals of 
service-connected injuries of the left 
thumb, second, third, and fifth fingers, 
since May 1999.  After securing any 
necessary releases, the RO should request 
any previously unobtained medical records 
for association with the claims folder.

2.  Thereafter, arrangements should be 
made to have the veteran undergo an 
examination in order to ascertain the 
nature and severity of his service-
connected left scapula, and left thumb, 
second, third, and fifth finger 
disabilities.  The claims folder must be 
reviewed by the examiner prior to 
conducting the examination.  The 
examination should include testing for 
any neurologic deficits connected to the 
veteran's left scapula, and left thumb, 
second, third, and fifth finger 
disabilities.  All indicated special 
tests and studies should be conducted, 
to include x-ray examination of the 
veteran's left scapula, and range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The examiner's report should fully set 
forth all current complaints and 
pertinent clinical findings, and should 
describe in detail the presence or 
absence and the extent of any functional 
loss due to the veteran's service-
connected disabilities.  The examiner 
should be asked to determine whether the 
affected areas exhibits weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit 
functional ability during flare-ups or 
when the affected areas are used 
repeatedly over a period of time.  This 
determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claims, 
with particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59 in regard to the veteran's service-
connected disabilities.  Further, 
consideration should be given to the 
question of whether this case would be 
appropriate for referral to appropriate 
VA officials for assignment of an extra-
schedular rating under 38 C.F.R. 
§ 3.321.  If action taken remains 
adverse to him, he and his accredited 
representative should be furnished with 
a supplemental statement of the case 
which contains a recitation of the 
regulations pertaining to extra-
schedular consideration and provides the 
reasons for any adverse decision.  The 
veteran and his representative should be 
given an opportunity to respond.


Thereafter, the case should be returned to the Board, if 
in order.  The veteran need take no action until 
otherwise notified, but has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain 
clarifying information and to provide the veteran with 
due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












